DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 3 is objected to because of the following informalities:  In line 1, “the lever arms” should be replaced with ---the plurality of lever arms---.  Appropriate correction is required. Every other recitation of “the lever arms” should be corrected to reflect the ---plurality of lever arms---.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2-4, 6-10, and 13-18 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2005/0070947 to Franer.	As to claim 2, Franer discloses a trocar seal housing for use with a surgical access port comprising a trocar cannula (12), the trocar seal housing comprising: an end cap (38) having an opening (28) therein; a housing body (36) coupled to the end cap and positioned distally of the end cap (Figure 2); at least one seal (32) positioned in the housing body; and a trocar lock comprising a plurality of lever arms (32) pivotally coupled to the housing body and pivotably movable with respect to the housing body to releasably attach the housing body to the trocar cannula (Figure 2).	As to claim 3, Franer discloses the trocar seal housing wherein the lever arms each comprise a tab (72) extending therefrom (Figure 5)..  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0070947 to Franer.	As to claim 5, Franer discloses the trocar seal housing except wherein the trocar lock further comprises a pivot pin for each of the plurality of lever arms and wherein the lever arms are each . 
Allowable Subject Matter
Claims 4 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claim 4, the prior art of record fails to teach, disclose or render obvious the trocar seal housing wherein the tab is engageable with the trocar cannula to attach the housing body to the trocar cannula, in addition to other limitations.	Regarding claims 11-12, the prior art of record fails to teach, disclose or render obvious the surgical access port wherein the plurality of lock levers each comprise a projection engageable with the groove of the cannula to secure the trocar seal housing to the trocar cannula, in addition to other limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783